       Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    EARL COTTON,                                     No. 4:19-CV-01359

                 Plaintiff,                          (Judge Brann)

         v.

    PETE DAMITER, et al.,

                 Defendants.

                               MEMORANDUM OPINION

                                  SEPTEMBER 2, 2020

        Plaintiff Earl Cotton, a prisoner presently confined at the State Correctional

Institution at Frackville in Frackville, Pennsylvania, filed an amended complaint

pursuant to 42 U.S.C. § 1983 alleging various First Amendment retaliation claims

related to his incarceration.1 Defendants have filed a motion to dismiss the amended

complaint, which is now ripe for disposition.2 For the reasons that follow, the Court

will grant in part the motion.

I.      FACTUAL BACKGROUND

        Plaintiff is a Pennsylvania state prisoner who at all times relevant to the

amended complaint was a prisoner at SCI Frackville.3 In 2018, Plaintiff, along with

other prisoners, received information that Defendant Activities Manager Pete



1
     Doc. 1.
2
     See Doc. 19.
3
     Doc. 18 at 1-2.
      Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 2 of 12




Damiter was misappropriating money allocated for the Inmate General Welfare

Fund (“IGWF”).4       Plaintiff, together with a few others, drafted a letter to

Pennsylvania Attorney General Josh Shapiro requesting a forensic audit of IGWF

spending, which was transmitted to him through non-party attorney Rachel

Wolkenstein.5 The letter explained that Defendant Damiter was using IGWF funds

to employ his personal friends for services provided to the inmates.6

        In December 2018, Plaintiff submitted a grievance to Defendant Program

Manager Kelly O’Kane, asking why Defendant Damiter was permitted to select the

inmate representatives for the IGWF committee, rather than be selected by the

inmates themselves.7     She responded that “a memo went to each block and

candidates were interviewed.”8 He again wrote to Defendant O’Kane, expressing

concern that Defendant Damiter was using IGWF funds as a source of income for

family and friends. Defendant O’Kane responded that “IGWF funds are audited by

an outside source. If there are any discrepancies, they will be addressed.”9

        Plaintiff next wrote to non-party Secretary of the Department of Corrections

John Wetzel on April 10, 2019 expressing concern about the alleged misuse of

IGWF funds and advising that he had been retaliated against by being removed from


4
    Id. at 2.
5
    Id. at 3.
6
    Id.
7
    Id.
8
    Id.
9
    Id.
                                          2
       Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 3 of 12




single cell status.10   He received a response that the DOC does not condone

inappropriate treatment.11

         On March 28, 2019, Plaintiff was ordered to move from his single cell to a

double bunk cell.12 Plaintiff feared for his safety because Defendant Damiter was

overheard making the threat that he “would like to put someone in Plaintiff’s cell to

kill him in his sleep,” and refused to move to a double bunk cell. He was then placed

in the restricted housing unit (“RHU”).13 Plaintiff filed a grievance asserting that his

removal from single bunk status was in retaliation for requesting a forensic audit of

Defendant Damiter.14 That grievance was denied on April 5, 2019 by Defendant

Deputy Facility Manager James Meintel, who Plaintiff generally alleges also played

a part in his removal from single bunk status.15

         On April 12, 2019, Defendant Unit Manager James Wessinger issued a

disciplinary report for Plaintiff claiming that Plaintiff refused to take a cellmate,

which Plaintiff says is false.16 As a result of the disciplinary report, Plaintiff received

thirty days of disciplinary confinement and was removed from his job in the gym.17

During the disciplinary review proceedings, Defendant Wessinger was a member of



10
     Id. at 3-4.
11
     Id. at 4.
12
     Id.
13
     Id.
14
     Id. at 4.
15
     Id.
16
     Id.
17
     Id.
                                            3
        Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 4 of 12




the program review committee (“PRC”), even though he issued the disciplinary

report.18 After appealing the disciplinary report, non-party Facility Manager Brittain

remanded the matter because Defendant Weissinger should not have been part of the

PRC.19 After the matter was remanded back to the PRC, the disciplinary sanction

was upheld.20

         While in the RHU, Plaintiff was reevaluated for a single cell status.21 Plaintiff

was again assigned single cell status and was released from the RHU, presumably

into a single cell.22

         Plaintiff alleges that Defendants Damiter, O’Kane, Weissinger, and Meintel

acted to remove Plaintiff’s single cell status and to issue a false misconduct report

in retaliation for Plaintiff’s request for a forensic audit of the IGWF funds.23

Curiously,         Plaintiff   also     names      as     a     defendant      Grievance

Coordinator/Superintendent’s Assistant Jennifer Newberry, although there are no

allegations against her in the complaint.24

II.      STANDARD OF REVIEW

         Rule 8 of the Federal Rules of Civil Procedure provides that a pleading must

set forth a claim for relief which contains a short and plain statement of the claim

18
      Id.
19
      Id. at 5.
20
      Id.
21
      Id.
22
      Id.
23
      Id.
24
      See generally Doc. 18.
                                             4
       Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 5 of 12




showing that the pleader is entitled to relief; the complaint must provide the

defendant with fair notice of the claim.25 When considering a Rule 12(b)(6) motion

to dismiss, the court must accept as true all factual allegations.26 The issue in a

motion to dismiss is whether the plaintiff should be entitled to offer evidence to

support the claim, not whether the plaintiff will ultimately prevail.27

         The onus is on the plaintiff to provide a well-drafted complaint that alleges

factual support for its claims. “While a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.”28 The court need not accept unsupported inferences,29 nor legal conclusions

cast as factual allegations.30 Legal conclusions without factual support are not

entitled to the assumption of truth.31

         Once the court winnows the conclusory allegations from those allegations

supported by fact, which it accepts as true, the court must engage in a common sense


25
     See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
26
     See Erickson v. Pardus, 551 U.S. 89, 94 (per curiam).
27
     See Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (the Rule 8 pleading
     standard “‘simply calls for enough facts to raise a reasonable expectation that discovery will
     reveal evidence of’ the necessary element.”); Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996).
28
     Twombly, 550 U.S. at 555 (alteration in original and internal citations omitted).
29
     Cal. Pub. Employees Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004).
30
     Twombly, 550 U.S. at 556.
31
     See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of elements of a cause
     of action, supported by mere conclusory statements, do not” satisfy the requirements of Rule
     8).
                                                  5
       Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 6 of 12




review of the claim to determine whether it is plausible. This is a context-specific

task, for which the court should be guided by its judicial experience. The court must

dismiss the complaint if it fails to allege enough facts “to state a claim for relief that

is plausible on its face.”32 A “claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw a reasonable inference that the defendant

is liable for the misconduct alleged.”33 The complaint that shows that the pleader is

entitled to relief—or put another way, facially plausible—will survive a Rule

12(b)(6) motion.34

III.    DISCUSSION

        Defendants argue that the Court should dismiss the amended complaint

because (1) Plaintiff cannot state a claim for retaliation against defendants, (2)

Plaintiff has failed to exhaust his administrative remedies, (3) certain Defendants

lack the personal involvement required to sustain a § 1983 claim against them, and

(4) Plaintiff has failed to allege an Eighth or Fourteenth Amendment claim regarding

the denial of single bunk status.

        Plaintiff has brought his constitutional claim pursuant to 42 U.S.C. § 1983,

which provides in pertinent part:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory, subjects, or causes to be
        subjected, any citizen of the United States or other person within the

32
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
33
     Id.
34
     See Fed. R. Civ. P. 8(a)(2); Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010).
                                                  6
       Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 7 of 12




        jurisdiction thereof to the deprivation of any rights, privileges, or
        immunities secured by the Constitution and laws, shall be liable to the
        party injured in an action at law, suit in equity, or other proper
        proceeding for redress.

        “To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate

a violation of a right secured by the Constitution and the laws of the United States

[and] that the alleged deprivation was committed by a person acting under color of

state law.”35 “The first step in evaluating a section 1983 claim is to ‘identify the

exact contours of the underlying right said to have been violated’ and to determine

‘whether the plaintiff has alleged a deprivation of a constitutional right at all.’”36

        In order to establish a First Amendment retaliation claim, a plaintiff must

prove that (1) his conduct was constitutionally protected, (2) he suffered an adverse

action at the hands of prison officials, and (3) his constitutionally protected conduct

was a substantial or motivating factor in the decision to discipline him.37 The United

States Court of Appeals for the Third Circuit has explicitly held that filing

complaints, grievances, and civil actions all constitute constitutionally protected

conduct.38 Thus, Plaintiff has established that he was engaged in constitutionally

protected conduct when he filed complaints and grievances regarding the use of

IGWF funds.



35
     Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993).
36
     Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting County of Sacramento v. Lewis,
     523 U.S. 833, 841 n.5 (1998)).
37
     Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016).
38
     See, e.g., Watson, 843 F.3d at 422-23; Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003).
                                                 7
       Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 8 of 12




        Next, an adverse action is one “sufficient to deter a person of ordinary

firmness from exercising his First Amendment rights.”39 An adverse consequence

“need not be great in order to be actionable,” rather, it need only be “more than de

minimis.”40 A disadvantageous change in housing assignment and the loss of ability

to participate in certain prison programs have both been identified as adverse actions

in the context of a First Amendment retaliation claim.41 Thus, Plaintiff has also

established the second prong of a prima facie retaliation case regarding his change

to a double cell/denial of single cell status and also his reassignment to the RHU.

        Generally, plaintiffs can satisfy the third prong by alleging either (1) an

unusually suggestive temporal proximity between the protected activity and the

allegedly retaliatory action, or (2) a pattern of antagonism coupled with timing that

suggests a causal link.42 When the timing is not so proximate as to be “unduly

suggestive,” the appropriate test is “timing plus other evidence.”43 Here, the timing

between Plaintiff’s complaints, grievances, and letter writing about the IGWF funds

and his removal of single cell status is suggestive of potential retaliation, but not

unduly so. Coupled with Defendant Damiter’s statement that he “would like to put

someone in Plaintiff’s cell to kill him in his sleep,” and Defendant Weissinger’s



39
     See Allah v. Seiverling, 229 F.3d 220, 225 (3d Cir. 2000) (internal quotation marks omitted).
40
     Watson, 834 F.3d at 423 (citing McKee v. Hart, 436 F.3d 165, 170 (3d Cir. 2006)).
41
     See Watson, 834 F.3d at 423.
42
     See id.
43
     See id.
                                                  8
     Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 9 of 12




issuance of a misconduct report, however, these events are together sufficient to

establish at this early stage that Plaintiff’s protected conduct was a substantial or

motivating factor in the decision to move Plaintiff from a single to a double cell.

      As to Defendants O’Kane, Meintel, and Newberry, Plaintiff has failed to

establish a prima facie case of retaliation against them. Defendant O’Kane last

responded to one of Plaintiff’s grievances regarding Defendant Damiter/the IGWF

funds on December 12, 2018. This is not proximate in time to any act of retaliation,

and there are no allegations that could otherwise suggest a substantial or motivating

factor on the part of Defendant O’Kane. Likewise, although Plaintiff alleges in a

conclusory manner that Defendant Meintel “played an integral part in removal of

Plaintiff’s Z-Code [single cell status],” Plaintiff fails to provide any substantive

allegations regarding the role played by Defendant Meintel. And the only other

allegation against Defendant Meintel is that he denied Plaintiff’s grievance. Finally,

there are simply no factual allegations against Defendant Newberry at all, and thus

no case of retaliation can be made against her.

      Defendants also argue that the Court should dismiss the amended complaint

because Plaintiff “has failed to include sufficient allegations demonstrating that he

exhausted his administrative remedies with respect to the retaliation claim.”

Although it is true that the Prisoner Litigation Reform Act of 1996 requires prisoners




                                          9
      Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 10 of 12




to exhaust claims related to prison life,44 it contains no requirement that a plaintiff

must affirmatively plead exhaustion in a civil action.45 Rather, the Third Circuit has

explicitly held that a defendant must plead and prove failure to exhaust as an

affirmative defense.46 Defendants have failed to do so here, presenting no evidence

of a failure to exhaust, and the defense cannot be established from the allegations

pled by Plaintiff in the amended complaint. The motion to dismiss is therefore

denied in this regard, although Defendants are certainly entitled to file an appropriate

motion raising this affirmative defense in the future.

        The Court will dismiss Defendants Jennifer Newberry, Kelly O’Kane, and

James Meintel for lack of personal involvement. “A defendant in a civil rights action

‘must have personal involvement in the alleged wrongs to be liable,’ and ‘cannot be

held responsible for a constitutional violation which he or she neither participated in

nor approved.’”47 Defendant Newberry is not mentioned in the allegations of the

amended complaint. Her title is listed as “Grievance Coordinator/ Superintendent’s

Assistant,” which suggests that she may have been involved in responding to one of

Plaintiff’s grievances. A prisoner’s allegation that prison officials received or

responded to a grievance, however, does not establish that the officials were




44
     See 42 U.S.C. s 1997e(a).
45
     See Rays v. Kertes, 285 F.3d 287 (3d Cir. 2002).
46
     See id. at 295.
47
     Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir. 2007).
                                                10
      Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 11 of 12




involved in the underlying allegedly unconstitutional conduct.48 Similarly, both the

involvement of Defendants O’Kane and Meintel is limited to responding to

grievances. Based on the allegations of the amended complaint, the Court cannot

infer that either Defendant was personally involved in any sort of retaliation against

Plaintiff. As such, the Court will dismiss Defendants Newberry, O’Kane, and

Meintel for lack of personal involvement.

        Finally, although Plaintiff focuses his amended complaint on his First

Amendment retaliation claim, Plaintiff also references the Eighth and Fourteenth

Amendments, and, as such, the Court will consider whether Plaintiff has alleged any

claims here. As Defendants correctly point out, “[i]t is well established that the

decision where to house inmates is at the core of prison administrators’ expertise,”49

and thus prisoners do not have a protected liberty interest arising from the Due

Process Clause to be assigned to a particular custody level, security classification,

or place of confinement.50 Likewise, the denial of single bunk status, also referred



48
     See Rode v. Dellaciprete, 845 F.2d 1195, 1207-08 (3d Cir. 1988) (review of a grievance is
     insufficient to demonstrate the actual knowledge necessary to establish personal
     involvement); Pressley v. Beard, 266 F. App’x 216 (3d Cir. 2008) (prison officials cannot be
     held liable based on their failure to take corrective action when grievances were referred to
     them); Brooks v. Beard, 167 F. App’x 923, 925 (3d Cir. 2006); Ramos v. Pennsylvania Dep’t
     of Corrs., No. 06-cv-1444, 2006 WL 2129148, at *2 (M.D. Pa. July 27, 2006) (review and
     denial of the grievances and subsequent administrative appeal does not establish personal
     involvement).
49
     McKune v. Lile, 536 U.S. 24, 39 (2002).
50
     Wilkinson v. Austin, 545 U.S. 209, 221-22 (2005); Thomaston v. Meyer, 519 F. App’x 118
     (3d Cir. 2013) (holding that denial of a prisoner’s request for Z-code status for single bunk is
     not a due process violation).
                                                   11
      Case 4:19-cv-01359-MWB-MA Document 27 Filed 09/02/20 Page 12 of 12




to as Z-Code status, is not cruel and unusual punishment violating the Eighth

Amendment.51        The Court will therefore dismiss any Eighth and Fourteenth

Amendment claims that Plaintiff intended to assert as he cannot assert a claim under

either solely for the denial of single cell status.

IV.     CONCLUSION

        Based on the foregoing, the motion to dismiss will be granted in part as to the

Defendants Newberry, O’Kane, and Meintel, who will all be dismissed for lack of

personal involvement. Plaintiff’s Eighth and Fourteenth Amendment claims are also

duly dismissed. An appropriate Order follows.


                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




51
     Mattis v. Dep’t of Corrs., No. 16-cv-306, 2017 WL 6406884, at *12-13 (W.D. Pa. Dec. 15,
     2017).
                                                 12
